Citation Nr: 1456495	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-05 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for residuals of a fractured right ankle. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Appellant had active duty service from April 24 to May 29, 1998.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran testified at a video conference hearing before the Board in February 2014.  A transcript of that appeal has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Applicable law provides that service connection will be granted if it is shown that the Appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a Appellant is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1132.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Appellant later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.

38 C.F.R. § 3.304(b) requires that VA, rather than the claimant, bear the burden of proving that the disability at issue pre-existed entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 (2003).  The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government. See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service. See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. Id.  The Board must follow the precedent opinions of the General Counsel. 38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 2004, summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the Appellant is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Appellant's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition. 38 U.S.C.A. § 1153.  If this burden is met, then the Appellant is not entitled to service-connected benefits. However, if the government fails to rebut the presumption of soundness under section 1111, the Appellant's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded. See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the Appellant cannot bring a claim for service connection for that disorder, but the Appellant may bring a claim for service-connected aggravation of that disorder. In that case section 1153 applies and the burden falls on the Appellant to establish aggravation. See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.

The file contains evidence clearly indicating that the Appellant's ankle fracture pre-existed his active service.  During an examination in May 1998, the examiner noted an old malunion of the distal fibula fracture.  The history included a statement that the Appellant fractured his foot four years prior.  The examiner has the expertise necessary to distinguish between a new fracture and an old fracture.  Therefore, given the Appellant's short period in service and the examiner's statement, the Board finds that it clearly and unmistakably pre-existed service.   The Board notes, however, that to rebut the presumption of soundness, there must also be clear and unmistakable evidence that the Appellant's disability was not aggravated during service.  The evidence fails to meet the clear and unmistakable standard regarding aggravation.  

Again, as stated in Wagner, if the government fails to rebut the presumption of soundness under section 1111, the Appellant's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded. See 38 C.F.R. § 3.322.  As such, the presumption of soundness stands and the Appellant's claim is one of service connection.  

The Board notes that the Appellant had a prior fracture of his ankle.  He asserts that he re-injured his ankle during basic training.  The Appellant was separated from service due to his right ankle disability.  The Board finds that a VA examination is necessary to determine if the Appellant's right ankle disability was permanently aggravated during service.  Additionally, the Board notes that the Appellant has had surgery on the musculature surrounding the ankle.  Therefore, the Board also requests an opinion addressing whether the Appellant suffered a separate additional ankle injury during service, unrelated to his previous ankle fracture.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Appellant that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his pre-, in-, and post- service ankle symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  VA should obtain and associate with the claims file all outstanding VA treatment records.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

3.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination regarding his right ankle.  The examiner should review the claims file and address the following questions:

a.)  Was the Veteran's pre-existing ankle fracture aggravated (permanently worsened by or worsened during) his active service beyond the natural progression of the disability?

b.)  Was the Veteran's asserted injury in service a separate and distinguishable injury from his prior fracture?  If so, does the Veteran have a current ankle disability that is causally or etiologically related to the separate injury incurred during service?  The examiner should note that the Veteran has had surgery on the musculature surrounding the ankle in addition to a fusion of the ankle.  

A rationale should be provided for all findings and conclusions and should be set forth in a legible report.

4.  The Veteran must be advised of the importance of reporting to the VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must indicate that it was sent to his last known address.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

